      Case 2:18-cv-10200-LMA-JVM Document 1 Filed 10/30/18 Page 1 of 7




                     UNITED STATE DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


DARVIE THOMAS                                              * CIVIL DOCKET

VERSUS                                                     * JUDGE:

LOUISIANA STATE POLICE AND STATE TROOPER                   * MAGISTRATE
RUSSELL E. SIBLEY, INDIVIDUALLY AND
IN HIS OFFICIAL CAPACITY AS COMMISSIONED LAW               *
ENFORCEMENT OFFICER.
                                                           * CIVIL RIGHTS
                                                             42 USC §1983 AND 1988
                                          *        *   *   *     *      *     *

                                   COMPLAINT

      This is an action is brought pursuant to 42 U.S.C. 1983 and 1988 and pursuant

to the Fourth and Fourteenth Amendment of the United States Constitution and

relative state law pursuant to 28 U.S.C. 1367 against the defendants use of excessive

force during his arrest and for punitive and non-pecuniary damages for serious

injuries sustained during this seizure.

                       STATEMENT OF JURISDICTION

                                              1.

      Jurisdiction is vested in this Court pursuant to 28 U.S.C. §1331, 28 U.S.C.

§1343, and 28 U.S.C. §1367. This Court has original jurisdiction over this matter

pursuant to 28 U.S.C. §1331 and 28 U.S.C. §1343 because Mr. Thomas' claims are

brought under the laws of the United States and its constitution. This Court also has

                                              1
      Case 2:18-cv-10200-LMA-JVM Document 1 Filed 10/30/18 Page 2 of 7




supplemental jurisdiction over Mr. Thomas' state law claims pursuant to 28 U.S.C.

§1367.

                                      PARTIES

                                            2.

      Darvie Thomas is a person of majority domiciled in the Parish of Tangipahoa,

State of Louisiana.

                                            3.

The following parties are made defendants to this case:

1)    Louisiana State Police, is a statutorily mandated state agency of the State of

      Louisiana domiciled in the Parish of East Baton Rouge.

2)    Russell E. Sibley is a person of majority and domiciled in the Parish of

      Tangipahoa and employed at a State Trooper for the State of Louisiana.

                                            4.

      All of the above named Defendants are bound jointly, severally and solidarily

onto plaintiff, in an amount fair and reasonable under the premises, together with

legal interest thereon from the date of judicial demand until paid, and for all costs of

these proceedings, including attorneys' fees, for the following reasons. Additionally,

all claims asserted below, are being brought against Defendants in both their

individual and their official capacities.

                                            2
      Case 2:18-cv-10200-LMA-JVM Document 1 Filed 10/30/18 Page 3 of 7




                             FACTUAL BACKGROUND

                                          5.

      On October 30, 2017, the plaintiff was traveling westbound on La 10 in the

Parish of Tangipahoa, allegedly at 83 mph in a 55 mph zone. The defendant elected

to conduct a traffic stop.

                                          6.

      Upon approaching the vehicle, the defendant ordered the plaintiff out of the

vehicle. Upon complying with the defendant’s order, the defendant determined that

the plaintiff was driving under the influence of alcohol. The defendant walked over

to the plaintiff’s vehicle and notice, in plain view, a open beer bottle in the center

console.

                                          7.

      The defendant then ordered the plaintiff to undergo a filed sobriety test, which

the plaintiff complied. However, because of the plaintiff poor performance, that is,

following the defendant’s command slowly and questioning the defendant about his

commands, the defendant decided to arrest the plaintiff for DWI.

                                          8.

      The plaintiff advised the defendant, prior to, during and after going through the

test, that he was unable to walk a straight line due to a prior surgery on his right

                                          3
      Case 2:18-cv-10200-LMA-JVM Document 1 Filed 10/30/18 Page 4 of 7




ankle. After several attempts to get the plaintiff to walk a straight line, the defendant

ordered the plaintiff into the rear of his vehicle.

                                           9.

      The defendant approached the defendant’s vehicle and asked a question, at

which time the defendant tased the plaintiff. Has the plaintiff was getting into the

vehicle, the defendant tased the plaintiff three additional times. The plaintiff

sustained several burns to his torso as a result of the defendant tasing him.

                                          10.

      All of the acts and omissions complained of herein were done with actual

malice toward plaintiff and with willful and wanton indifference to and deliberate

disregard for plaintiff’s Constitutional rights.

                                          11.

      According to the video of the arrest, the plaintiff was complying with the

defendant’s orders but moving slowly and was in the vehicle when he was tased

several times.

                                     DAMAGES

                                          12.

      The plaintiff suffered the following non-exclusive pecuniary losses and

damages for which the defendants are liable to him:

                                            4
      Case 2:18-cv-10200-LMA-JVM Document 1 Filed 10/30/18 Page 5 of 7




a     Medical and related expenses;

b.    Pain and suffering;

c.    Disability;

d.    Disfigurement;

e.    Mental Anguish;

f.    Loss of enjoyment of life;

g.    Other damages allowed by law to be shown at trial.

                               ATTORNEY’S FEES

                                         13.

      Plaintiff seeks to recover attorney's fees as authorized by the Civil Rights

Attorney's Fees Awards Act of 1976, amending Title 42 U.S.C. Sec. 1988, in addition

to all other relevant statutes and regulations, for his counsel's actions in enforcing

Sections 1983 and 1985 of Title 42 of the United States Code.

                                         14.

      All of the Defendants named herein are liable to Plaintiff, jointly, severally and

in solido.

                                         15.

      Inasmuch as any of the allegations contained herein are inconsistent, they are

deemed to have been pled in the alternative and plaintiff reserve the right to amend

                                           5
      Case 2:18-cv-10200-LMA-JVM Document 1 Filed 10/30/18 Page 6 of 7




this complaint.

                           REQUEST FOR JURY TRIAL

                                            15.

      Plaintiff is entitled to and requests a trial by jury.

                               PRAYER FOR RELIEF

      WHEREFORE, Plaintiff, Darvie Thomas, prays that upon trial of this cause,

judgment will be entered against the Defendants herein for all actual, compensatory

and punitive damages in an amount to be determined by a jury, together with

prejudgment and post-judgment interest and costs and attorneys' fees and costs.

Plaintiff also asks the Court to award such other and further relief as may be proper,

to include a trial by jury on all issues.




                                                  Respectfully submitted,
                                                  Law Office of Willard J. Brown, Sr.

                                                  By:/s/Willard J. Brown, Sr.
                                                  Willard J. Brown, Sr., #23405
                                                  4619 S. Claiborne Ave.
                                                  New Orleans, LA 70125
                                                  Telephone: (504) 638-2274
                                                  Fax: (504) 822-3861
                                                  Brownsrw@yahoo.com


                                            6
      Case 2:18-cv-10200-LMA-JVM Document 1 Filed 10/30/18 Page 7 of 7




                                  CERTIFICATE

      I hereby certify that on this 30nd day of October, 2017, I electronically filed the

foregoing pleading, with the Clerk of Court, through the CM/ECF system and served

upon all counsel of record to this proceeding.

/s/ Willard J. Brown, Sr.
Willard J. Brown, Sr.




                                           7
